UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-30897
                         Summary Calendar



                         RONNIE C. BAYLOR

                                               Plaintiff-Appellant,


                              versus


                       KANSAS CITY SOUTHERN
                          RAILWAY SYSTEM

                                                Defendant-Appellee.




           Appeal from the United States District Court
               For the Western District of Louisiana
                          (No. 99-CV-2335)

                         January 4, 2002
Before DeMOSS, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

      The judgment of the district court is affirmed.   Appellant

has failed to make out a prima facie case of racial

discrimination under Title VII, there being no evidence that

Appellant suffered disparate treatment compared to similarly

situated coworkers.   And even if he had made out a prima facie



  *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
case, Appellant has failed to offer any evidence that the stated

justification for the adverse employment action was pretextual,

as the district court’s memorandum ruling rightly concluded.

     AFFIRMED.




                               -2-